DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egerton (US 9,073,561).
Egerton discloses an apparatus for mounting an attachment structure to a railroad coupler and a method of mounting. The apparatus is comprised of a base 30 having a first clamp face 34, and a mounting portion 38 for the attachment structure 20 and an elongated sleeve 40 extending from the mounting portion and through attachment structure, as shown in the exploded view of figure 2 and the side view of figure 3. The apparatus is further comprised of a locking member comprising a hook 32 defining a second clamp face and a lock shaft extending from the hook. The locking member is configured to be rotated from an unlocked position, as shown in figure 3, to a locked position, as shown in figure 4, by torque applied via the bolt head 50. The locking member is pulled inside the sleeve and the second clamp face aligns with the first clamp face to clamp a portion of the railroad coupler 1 there between. The apparatus is also comprised of a spring element 60 configured to be compressible by relative movement between the bolt and the base responsive to the applied torque to produce a clamping force between the first and second clamp faces. The spring element 60 is fully accommodated by a recess formed by the right and left walls of the main body of the attachment structure 20. The bolt head 50 is rotatably secured to the shaft 40 through threaded engagement and when a user turns the bolt head 50, torque is applied to the shaft and compresses the spring to rotate the hook 32 into place against the housing of the coupler. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kane et al (2002/0162928), Alfieri et al (US 6,135,665), Egerton (US 5,235,849) and Schmid (US 4,520,662) all disclose various types of coupler mounting assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
October 27, 2022